DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-15 are pending and under examination.

Priority
This application is a Continuation of U.S. Non-Provisional Application No. 16/285,774, filed 2/26/2019, which is a Continuation of U.S. Non-Provisional Application No. 16/037,052, filed 7/17/2018, which is a Continuation of U.S. Non-Provisional Application No. 15/456,631, filed 3/13/2017, which claims the benefit of U.S. Provisional Application No. 62/309,008, filed 03/16/2016, and U.S. Provisional Application No. 62/420,062, filed 11/10/2016.

Information Disclosure Statement
No Information Disclosure Statement has been filed as of the mailing date of this Office Action.

Claim Construction
	Independent Claims 1 and 4 recite:

    PNG
    media_image1.png
    47
    581
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    71
    574
    media_image2.png
    Greyscale

For the purposes of applying prior art, it is important to determine the broadest reasonable interpretation of “a patient in need thereof”.
	In this case, “in need thereof” ties back to the preamble recitation of “…treating, preventing, protecting against or delaying the occurrence of chronic heart failure in a patient” (Claim 1) or “…treating, preventing, protecting against, reducing the risk of or delaying the occurrence of acute heart failure…in a patient” (Claim 4). In other words, the claims encompass 
	While a patient in need of treating chronic heart failure or acute heart failure is narrowly construed to be a patient actually diagnosed as having chronic or acute heart failure, a patient in need of preventing, protecting against or delaying the occurrence of chronic or acute heart failure is more broadly construed to encompass any patient administered empagliflozin.  This is because all patients are reasonably in need of preventing, protecting against or delaying the occurrence of acute or chronic heart failure because all patients are at some risk, however minimal, of developing acute or chronic heart failure.  While the Examiner acknowledges that some patients may be more at risk of developing acute or chronic heart failure than others because of an underlying pathological condition, the present claims do not recite or require administration to “at risk” patients or patients having any particular underlying pathological condition.
	As such, the broadest reasonable interpretation of the patient population encompassed by Claims 1 and 4 is any patient administered empagliflozin for any purpose.
	Note that Claims 2, 5-7, and 10 expressly define administration to patients “with chronic heart failure” (Claims 2 and 5-7) or patients “with pre-diabetes, type 1 diabetes mellitus, or type 2 diabetes mellitus” (Claim 10), and are therefore more narrowly construed to be limited to patients having those conditions.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claim 4 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 4 recites a method of treating, preventing, protecting against, reducing the risk of or delaying the occurrence of acute heart failure, including acute decompensated heart failure.
The metes and bounds of the claim are unclear because it is unclear what is intended, if anything, to be excluded by recitation of including acute decompensated heart failure. Put another way, it is unclear whether it is Applicants’ intent that the claim be limited to acute decompensated heart failure.
In this case, “including” is construed to be similar in meaning to “for example” or “such as”, and therefore renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, 10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FERRANNINI ET AL. (Diabetes Care, 2013, vol. 36, pages 4015-4021).
As per Claims 1, 4, 10, and 13-15, Ferrannini et al. teach administering 25 mg empagliflozin to patients with type 2 diabetes both as monotherapy and as an add-on to metformin therapy. See page 4015, “Research Design and Methods”.
As per Claim 8, as Ferrannini et al. do not measure or otherwise discuss ejection fraction the treated patients are presumed to have a preserved, i.e., not reduced, ejection fraction.
As per Claim 12, Ferrannini et al. teach that the treated patients had an eGFR of 94.4 mL/min/1.73 m2. See Table 1.
Regarding “…treating, preventing, protecting against or delaying the occurrence of chronic heart failure in a patient” (Claim 1) or “…treating, preventing, protecting against, reducing the risk of or delaying the occurrence of acute heart failure…in a patient” (Claim 4), as Ferrannini et al. teach administration of the same active agent to the same patient population, i.e., patients with type 2 diabetes, recited in the instant claims, the intended use of such administration has no bearing on patentability.
Ferrannini et al. thus anticipate Claims 1, 4, 8, 10, and 12-15.

Claim(s) 1-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BROEDL ET AL. (US 2014/0303097 A1; Published Oct. 9, 2014).
Broedl et al. teach SGLT-2 inhibitors for treating and/or preventing oxidative stress, for example in patients with type 1 or type 2 diabetes, as well as to the use of such SGLT-2 inhibitors in treatment and/or prevention of cardiovascular diseases in patients, for example type 1 or type 2 diabetes patients. The present invention further relates to certain SGLT-2 inhibitors for treating and/or preventing a metabolic disorder and preventing, reducing the risk of or delaying the occurrence of a cardiovascular event in patients, for example patients with type 1 or type 2 diabetes. See Abstract.
Broedl et al. teach the presence of type 2 diabetes mellitus is associated with a two to five fold increase in cardiovascular disease risk. See page 1, [0003].
Regarding empagliflozin, Broedl et al. teach the present invention provides a method for treating and/or preventing oxidative stress, vascular stress and/or endothelial dysfunction comprising administering empagliflozin, optionally in combination with one or more other therapeutic substances, to a patient in need thereof. In one embodiment, the patient is a non-diabetic patient or a patient with type 1 or type 2 diabetes mellitus. In one embodiment, the method is for treating and/or preventing endothelial dysfunction in a patient with type 1 or type 2 diabetes mellitus. See page 1, [0010].
Broedl et al. teach the present invention provides a method for using empagliflozin in one or more the following methods:
preventing, slowing the progression of, delaying or treating a metabolic disorder selected from the group consisting of type 1 or type 2 diabetes mellitus, impaired glucose tolerance, impaired fasting blood glucose, hyperglycemia, postprandial hyperglycemia, hyperinsulinemia and metabolic syndrome; or slowing the progression of, delaying or treating of pre-diabetes; or
preventing, slowing the progression of, delaying or treating of an onset of type 2 diabetes mellitus; or 
improving glycemic control and/or for reducing of fasting plasma glucose, of postprandial plasma glucose and/or of glycosylated hemoglobin HbA1c; or 
preventing, slowing, delaying or reversing progression from impaired glucose tolerance, impaired fasting blood glucose, insulin resistance or from metabolic syndrome to type 2 diabetes mellitus; or 
preventing, slowing the progression of, delaying or treating of a condition or disorder selected from the group consisting of complications of diabetes mellitus such as cataracts and micro- and macrovascular diseases, such as nephropathy, retinopathy, neuropathy, tissue ischaemia, diabetic foot, dyslipidemia, arteriosclerosis, myocardial infarction, acute coronary syndrome, unstable angina pectoris, stable angina pectoris, stroke, peripheral arterial occlusive disease, cardiomyopathy, heart failure, heart rhythm disorders and vascular restenosis; or 
reducing body weight and/or body fat, or preventing an increase in body weight and/or body fat, or facilitating a reduction in body weight and/or body fat; or 
preventing, slowing, delaying or treating the degeneration of pancreatic beta cells and/or the decline of the functionality of pancreatic beta cells and/or for improving and/or restoring the functionality of pancreatic beta cells and/or restoring the functionality of pancreatic insulin secretion; or 
preventing, slowing, delaying or treating diseases or conditions attributed to an abnormal accumulation of ectopic fat, in particular liver fat; or 
for maintaining and/or improving the insulin sensitivity and/or for treating or preventing hyperinsulinemia and/or insulin resistance; 
in a patient with or at risk of oxidative stress, vascular stress and/or endothelial dysfunction, or diseases or conditions related or associated therewith, or in a patient with or at risk of cardiovascular disease selected from myocardial infarction, stroke, peripheral arterial occlusive disease, or in a patient with one or more cardiovascular risk factors selected from A), B), C) and D): 
A) previous or existing vascular disease selected from myocardial infarction, coronary artery disease, percutaneous coronary intervention, coronary artery by-pass grafting, ischemic or hemorrhagic stroke, congestive heart failure, and peripheral occlusive arterial disease, 
B) advanced age >/=60-70 years, and 
C) one or more cardiovascular risk factors selected from 
advanced type 1 or type 2 diabetes mellitus >10 years duration, 
hypertension, 
current daily cigarette smoking, 
dyslipidemia, 
obesity, 
age >/=40 
metabolic syndrome, hyperinsulinemia or insulin resistance, and 
hyperuricemia, erectile dysfunction, polycystic ovary syndrome, sleep apnea, or family history of vascular disease or cardiomyopathy in first-degree relative; 
D) one or more of the following: 
confirmed history of myocardial infarction, 
unstable angina with documented multivessel coronary disease or positive stress test, 
multivessel Percutaneous Coronary Intervention, 
multivessel Coronary Artery By-pass Grafting (CABG), 
history of ischemic or hemorrhagic stroke, 
peripheral occlusive arterial disease, 
said method comprising administering empagliflozin, optionally in combination with one or more other therapeutic substances, to the patient.
See page 1, [0013] to page 2, [0037].
	Broedl et al. teach the present invention provides a method of preventing, reducing the risk of or delaying the occurrence of a cardiovascular event in a patient with type 1 or type 2 diabetes mellitus or with pre-diabetes, said method comprising administering empagliflozin, optionally in combination with one or more other therapeutic substances, to the patient. In one embodiment, the cardiovascular event is selected from cardiovascular death, non-fatal myocardial infarction, non-fatal stroke, hospitalisation for unstable angina pectoris and heart failure requiring hospitalisation. In one embodiment, the cardiovascular death is due to fatal myocardial infarction or fatal stroke. In one embodiment, the patient has or is at risk of a cardiovascular disease. See page 2, [0054].
	Broedl et al. teach in one embodiment, the patient with type 1 or type 2 diabetes mellitus or with pre-diabetes has one or more cardiovascular risk factors selected from A), B), C) and D): 
A) previous or existing vascular disease selected from myocardial infarction, coronary artery disease, percutaneous coronary intervention, coronary artery by-pass grafting, ischemic or hemorrhagic stroke, congestive heart failure, and peripheral occlusive arterial disease. See page 3, [0055].
Regarding Claims 13-15, Broedl et al. teach the present invention comprises administering empagliflozin in combination with metformin and linagliptin. In one aspect, empagliflozin is administered orally in a total daily amount of 10 mg or 25 mg. See page 4, [0117].
Broedl et al. teach the present invention provides a method of reducing the risk of myocardial infarction, stroke or death from cardiovascular causes or heart failure, in particular heart failure requiring hospitalization, in a type 1 or type 2 diabetes patient comprising administering empagliflozin, optionally in combination with one or more other therapeutic substances, to the patient. In one embodiment, the patient is at elevated risk of a cardiovascular event. In one embodiment, the patient at elevated risk of a cardiovascular event has a history of coronary artery disease, peripheral arterial disease, stroke, transient ischemic attack or high-risk diabetes (insulin-dependent or non-insulin dependent) with evidence of end-organ damage. In one embodiment, at least one of said one or more other therapeutic substances is a medication to treat a cardiovascular disease. In one embodiment, the one or more other therapeutic substances is a medication that lower blood pressure are selected from angiotensin receptor blockers (ARB), angiotensin-converting enzyme (ACE) inhibitors, and beta-blockers. In one embodiment, the one or more other therapeutic substances is a diuretic. In one embodiment, the number, dosage and/or regimen of said medications to treat a cardiovascular disease is reduced is said patient, while the administration of empagliflozin is continued. See page 5, [0139].
As per Claims 7-9, Broedl et al. teach the present invention relates to a certain SGLT-2 inhibitor, in particular empagliflozin, for treating and/or preventing metabolic disorders, such as diabetes, especially type 1 and type 2 diabetes mellitus and/or diseases related thereto (e.g. diabetic complications), in patients with or at risk of cardiovascular disease, particularly in those type 1 or type 2 diabetes patients being at risk of cardiovascular events, such as type 1 or type 2 diabetes patients with one or more risk factors selected from previous or existing vascular disease (such as e.g. myocardial infarction (e.g. silent or non-silent), coronary artery disease, percutaneous coronary intervention, coronary artery by-pass grafting, ischemic or hemorrhagic stroke, congestive heart failure1 (e.g. NYHA class I or II, e.g. left ventricular function <40%), or peripheral occlusive arterial disease), said method comprising administering a therapeutically effective amount of the SGLT-2 inhibitor, optionally in combination with one or more other therapeutic substances, to the patient. See page 9, [0218].
With further regard to Claims 7-9, Broedl et al. the present invention relates to a certain SGLT-2 inhibitor for use in a method of preventing, reducing the risk of or delaying the occurrence of cardiovascular events, such as cardiovascular death, (fatal or non-fatal) myocardial infarction (e.g. silent or non-silent MI), (fatal or non-fatal) stroke, or hospitalisation (e.g. for acute coronary syndrome, leg amputation, (urgent) revascularization procedures, heart failure or for unstable angina pectoris), preferably in type 1 or type 2 diabetes patients, particularly in those type 1 or type 2 diabetes patients being at risk of cardiovascular events, such as type 1 or type 2 diabetes patients with one or more risk factors selected from A), B), C) and D): A) previous or existing vascular disease (such as e.g. myocardial infarction (e.g. silent or non-silent), coronary artery disease, percutaneous coronary intervention, coronary artery by-pass grafting, ischemic or hemorrhagic stroke, congestive heart failure (e.g. NYHA class I, II, III or IV, e.g. left ventricular function <40%), or peripheral occlusive arterial disease). See page 13, [0296].
Also see Example 3, where Broedl et al. describe administration of 10 mg or 25 mg empagliflozin daily to Type 2 diabetic patients with elevated cardiovascular risk and determining the occurrence of and time to, inter alia, heart failure requiring hospitalization.
Broedl et al. thus anticipate the claimed methods of administering empagliflozin to patients in need of treating, preventing, protecting against or delaying the onset of chronic heart failure [congestive heart failure], e.g., patients with pre-diabetes, type I diabetes, or type II diabetes with previous or existing heart failure, as presently encompassed by Claims 1-11 and 13-15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over BROEDL ET AL. (US 2014/0303097 A1; Published Oct. 9, 2014), HIMMELSBACH ET AL. (USP No. 7,713,938 B2; Issued May 11, 2010), and FERRANNINI ET AL. (Diabetes Care, 2013, vol. 36, pages 4015-4021) in view of TSUCHIHASHI-MAKAYA ET AL. (Circ. J., 2009, vol. 73, pages 1893-1900).
Claimed Invention
	The instant claims are directed to methods comprising administration of empagliflozin to patients for the intended use of treating, preventing, protecting against or delaying the occurrence of chronic heart failure or treating, preventing, protecting against, reducing the risk of or delaying the occurrence of acute heart failure.

Teachings of BROEDL ET AL.
Broedl et al. teach SGLT-2 inhibitors for treating and/or preventing oxidative stress, for example in patients with type 1 or type 2 diabetes, as well as to the use of such SGLT-2 inhibitors in treatment and/or prevention of cardiovascular diseases in patients, for example type 1 or type 2 diabetes patients. The present invention further relates to certain SGLT-2 inhibitors for treating and/or preventing a metabolic disorder and preventing, reducing the risk of or delaying the occurrence of a cardiovascular event in patients, for example patients with type 1 or type 2 diabetes. See Abstract.
Broedl et al. teach the presence of type 2 diabetes mellitus is associated with a two to five fold increase in cardiovascular disease risk. See page 1, [0003].
Regarding empagliflozin, Broedl et al. teach the present invention provides a method for treating and/or preventing oxidative stress, vascular stress and/or endothelial dysfunction comprising administering empagliflozin, optionally in combination with one or more other therapeutic substances, to a patient in need thereof. In one embodiment, the patient is a non-diabetic patient or a patient with type 1 or type 2 diabetes mellitus. In one embodiment, the method is for treating and/or preventing endothelial dysfunction in a patient with type 1 or type 2 diabetes mellitus. See page 1, [0010].
Broedl et al. teach the present invention provides a method for using empagliflozin in one or more the following methods:
preventing, slowing the progression of, delaying or treating a metabolic disorder selected from the group consisting of type 1 or type 2 diabetes mellitus, impaired glucose tolerance, impaired fasting blood glucose, hyperglycemia, postprandial hyperglycemia, hyperinsulinemia and metabolic syndrome; or slowing the progression of, delaying or treating of pre-diabetes; or
preventing, slowing the progression of, delaying or treating of an onset of type 2 diabetes mellitus; or 
improving glycemic control and/or for reducing of fasting plasma glucose, of postprandial plasma glucose and/or of glycosylated hemoglobin HbA1c; or 
preventing, slowing, delaying or reversing progression from impaired glucose tolerance, impaired fasting blood glucose, insulin resistance or from metabolic syndrome to type 2 diabetes mellitus; or 
preventing, slowing the progression of, delaying or treating of a condition or disorder selected from the group consisting of complications of diabetes mellitus such as cataracts and micro- and macrovascular diseases, such as nephropathy, retinopathy, neuropathy, tissue ischaemia, diabetic foot, dyslipidemia, arteriosclerosis, myocardial infarction, acute coronary syndrome, unstable angina pectoris, stable angina pectoris, stroke, peripheral arterial occlusive disease, cardiomyopathy, heart failure, heart rhythm disorders and vascular restenosis; or 
reducing body weight and/or body fat, or preventing an increase in body weight and/or body fat, or facilitating a reduction in body weight and/or body fat; or 
preventing, slowing, delaying or treating the degeneration of pancreatic beta cells and/or the decline of the functionality of pancreatic beta cells and/or for improving and/or restoring the functionality of pancreatic beta cells and/or restoring the functionality of pancreatic insulin secretion; or 
preventing, slowing, delaying or treating diseases or conditions attributed to an abnormal accumulation of ectopic fat, in particular liver fat; or 
for maintaining and/or improving the insulin sensitivity and/or for treating or preventing hyperinsulinemia and/or insulin resistance; 
in a patient with or at risk of oxidative stress, vascular stress and/or endothelial dysfunction, or diseases or conditions related or associated therewith, or in a patient with or at risk of cardiovascular disease selected from myocardial infarction, stroke, peripheral arterial occlusive disease, or in a patient with one or more cardiovascular risk factors selected from A), B), C) and D): 
A) previous or existing vascular disease selected from myocardial infarction, coronary artery disease, percutaneous coronary intervention, coronary artery by-pass grafting, ischemic or hemorrhagic stroke, congestive heart failure, and peripheral occlusive arterial disease, 
B) advanced age >/=60-70 years, and 
C) one or more cardiovascular risk factors selected from 
advanced type 1 or type 2 diabetes mellitus >10 years duration, 
hypertension, 
current daily cigarette smoking, 
dyslipidemia, 
obesity, 
age >/=40 
metabolic syndrome, hyperinsulinemia or insulin resistance, and 
hyperuricemia, erectile dysfunction, polycystic ovary syndrome, sleep apnea, or family history of vascular disease or cardiomyopathy in first-degree relative; 
D) one or more of the following: 
confirmed history of myocardial infarction, 
unstable angina with documented multivessel coronary disease or positive stress test, 
multivessel Percutaneous Coronary Intervention, 
multivessel Coronary Artery By-pass Grafting (CABG), 
history of ischemic or hemorrhagic stroke, 
peripheral occlusive arterial disease, 
said method comprising administering empagliflozin, optionally in combination with one or more other therapeutic substances, to the patient.
See page 1, [0013] to page 2, [0037].
	Broedl et al. teach the present invention provides a method of preventing, reducing the risk of or delaying the occurrence of a cardiovascular event in a patient with type 1 or type 2 diabetes mellitus or with pre-diabetes, said method comprising administering empagliflozin, optionally in combination with one or more other therapeutic substances, to the patient. In one embodiment, the cardiovascular event is selected from cardiovascular death, non-fatal myocardial infarction, non-fatal stroke, hospitalisation for unstable angina pectoris and heart failure requiring hospitalisation. In one embodiment, the cardiovascular death is due to fatal myocardial infarction or fatal stroke. In one embodiment, the patient has or is at risk of a cardiovascular disease. See page 2, [0054].
	Broedl et al. teach in one embodiment, the patient with type 1 or type 2 diabetes mellitus or with pre-diabetes has one or more cardiovascular risk factors selected from A), B), C) and D): 
A) previous or existing vascular disease selected from myocardial infarction, coronary artery disease, percutaneous coronary intervention, coronary artery by-pass grafting, ischemic or hemorrhagic stroke, congestive heart failure, and peripheral occlusive arterial disease. See page 3, [0055].
Regarding Claims 13-15, Broedl et al. teach the present invention comprises administering empagliflozin in combination with metformin and linagliptin. In one aspect, empagliflozin is administered orally in a total daily amount of 10 mg or 25 mg. See page 4, [0117].
Broedl et al. teach the present invention provides a method of reducing the risk of myocardial infarction, stroke or death from cardiovascular causes or heart failure, in particular heart failure requiring hospitalization, in a type 1 or type 2 diabetes patient comprising administering empagliflozin, optionally in combination with one or more other therapeutic substances, to the patient. In one embodiment, the patient is at elevated risk of a cardiovascular event. In one embodiment, the patient at elevated risk of a cardiovascular event has a history of coronary artery disease, peripheral arterial disease, stroke, transient ischemic attack or high-risk diabetes (insulin-dependent or non-insulin dependent) with evidence of end-organ damage. In one embodiment, at least one of said one or more other therapeutic substances is a medication to treat a cardiovascular disease. In one embodiment, the one or more other therapeutic substances is a medication that lower blood pressure are selected from angiotensin receptor blockers (ARB), angiotensin-converting enzyme (ACE) inhibitors, and beta-blockers. In one embodiment, the one or more other therapeutic substances is a diuretic. In one embodiment, the number, dosage and/or regimen of said medications to treat a cardiovascular disease is reduced is said patient, while the administration of empagliflozin is continued. See page 5, [0139].
Regarding Claims 7-9, Broedl et al. teach the present invention relates to a certain SGLT-2 inhibitor, in particular empagliflozin, for treating and/or preventing metabolic disorders, such as diabetes, especially type 1 and type 2 diabetes mellitus and/or diseases related thereto (e.g. diabetic complications), in patients with or at risk of cardiovascular disease, particularly in those type 1 or type 2 diabetes patients being at risk of cardiovascular events, such as type 1 or type 2 diabetes patients with one or more risk factors selected from previous or existing vascular disease (such as e.g. myocardial infarction (e.g. silent or non-silent), coronary artery disease, percutaneous coronary intervention, coronary artery by-pass grafting, ischemic or hemorrhagic stroke, congestive heart failure (e.g. NYHA class I or II, e.g. left ventricular function <40%), or peripheral occlusive arterial disease), said method comprising administering a therapeutically effective amount of the SGLT-2 inhibitor, optionally in combination with one or more other therapeutic substances, to the patient. See page 9, [0218].
With further regard to Claims 7-9, Broedl et al. the present invention relates to a certain SGLT-2 inhibitor for use in a method of preventing, reducing the risk of or delaying the occurrence of cardiovascular events, such as cardiovascular death, (fatal or non-fatal) myocardial infarction (e.g. silent or non-silent MI), (fatal or non-fatal) stroke, or hospitalisation (e.g. for acute coronary syndrome, leg amputation, (urgent) revascularization procedures, heart failure or for unstable angina pectoris), preferably in type 1 or type 2 diabetes patients, particularly in those type 1 or type 2 diabetes patients being at risk of cardiovascular events, such as type 1 or type 2 diabetes patients with one or more risk factors selected from A), B), C) and D): A) previous or existing vascular disease (such as e.g. myocardial infarction (e.g. silent or non-silent), coronary artery disease, percutaneous coronary intervention, coronary artery by-pass grafting, ischemic or hemorrhagic stroke, congestive heart failure (e.g. NYHA class I, II, III or IV, e.g. left ventricular function <40%), or peripheral occlusive arterial disease). See page 13, [0296].
Also see Example 3, where Broedl et al. describe administration of 10 mg or 25 mg empagliflozin daily to Type 2 diabetic patients with elevated cardiovascular risk and determining the occurrence of and time to, inter alia, heart failure requiring hospitalization.

Teachings of HIMMELSBACH ET AL.
	Himmelsbach et al. teach a crystalline form of 1-chloro-4-(.beta.-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy-)-benzyl]-benzene, i.e., empagliflozin, as an inhibitor of SGLT2 suitable for the treatment or prevention of diseases or conditions which can be influenced by inhibiting sodium-dependent glucose cotransporter SGLT, preferably SGLT2. 

    PNG
    media_image3.png
    131
    291
    media_image3.png
    Greyscale

See Abstract; col. 1, lines 25-47; col. 3, lines 5-10.
Himmelsbach et al. teach in view of their ability to inhibit the SGLT activity, the crystalline form according to the invention is suitable for the preparation of pharmaceutical compositions for the treatment and/or preventative treatment of all those conditions or diseases which may be affected by the inhibition of the SGLT activity, particularly the SGLT-2 activity. Therefore, the crystalline form is particularly suitable for the preparation of pharmaceutical compositions for prevention or treatment of diseases, particularly metabolic disorders, or conditions such as type 1 and type 2 diabetes mellitus, complications of diabetes (such as e.g. retinopathy, nephropathy or neuropathies, diabetic foot, ulcers, macroangiopathies), metabolic acidosis or ketosis, reactive hypoglycaemia, hyperinsulinaemia, glucose metabolic disorder, insulin resistance, metabolic syndrome, dyslipidaemias of different origins, atherosclerosis and related diseases, obesity, high blood pressure, chronic heart failure, oedema and hyperuricaemia. The crystalline form is also suitable for the preparation of pharmaceutical compositions for preventing beta-cell degeneration such as e.g. apoptosis or necrosis of pancreatic beta cells. The crystalline form is also suitable for the preparation of pharmaceutical compositions for improving or restoring the functionality of pancreatic cells, and also of increasing the number and size of pancreatic beta cells. The crystalline form according to the invention may also be used for the preparation of pharmaceutical compositions useful as diuretics or antihypertensives and suitable for the prevention and treatment of acute renal failure. See col. 6, lines 21-51.

Teachings of FERRANNINI ET AL.
Ferrannini et al. teach administering 25 mg empagliflozin to patients with type 2 diabetes both as monotherapy and as an add-on to metformin therapy. See page 4015, “Research Design and Methods”.
Regarding Claim 12, Ferrannini et al. teach that the treated patients had an eGFR of 94.4 mL/min/1.73 m2. See Table 1.

Teachings of TSUCHIHASHI-MAKAYA ET AL.
	Regarding Claims 8 and 9, Tsuchihashi-Makaya et al. teach that heart failure with preserved ejection fraction is common and teach that they compared the characteristics, treatments, and outcomes in heart failure patients with reduced vs. preserved ejection fraction. See Abstract.
	Tsuchihashi-Makaya et al. is provided as evidence of the co-morbidity of diabetes and heart failure, where 29.8% of heart failure patients also had diabetes mellitus, 33.3% of heart failure patients with reduced ejection fraction also had diabetes mellitus, and  29.4% of heart failure patients with preserved ejection fraction also had diabetes mellitus. See Table 1.
	With regard to Claim 5, Tsuchihashi-Makaya et al. is also provided as evidence that chronic renal failure is also co-morbid with heart failure, with 11.7% of heart failure patients also having chronic renal failure. See Table 1.
With regard to Claim 7, Tsuchihashi-Makaya et al. is also provided as evidence that NYHA classes II, III, and IV are known designations of heart failure, with 54.5% of heart failure patients being Class II, 5.9% being Class III, and 3.5% being Class IV. See Table 1.
	
Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 
The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). “[U]nexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” In re DeBlauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). “The evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.” In re Dill, 604 F.2d 1356, 1361 (CCPA 1979)(emphasis added). Expected beneficial results are not evidence of nonobviousness. See In re Skoner, 517 F.2d 947, 950 (CCPA 1975).

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, it is well established in the art that empagliflozin is an inhibitor of SGLT2 effective in the treatment of diabetes and complications of diabetes.  Inhibitors of SGLT2 such as empagliflozin are disclosed in the prior art for treatment and reduction of risk of cardiovascular complications such as “heart failure”, including congestive heart failure and chronic heart failure.  As evidenced by Tsuchihashi-Makaya et al., it was well known in the art that chronic heart failure is often co-morbid with diabetes. As the cited prior art expressly teaches administering empagliflozin to patients with Type 2 diabetes mellitus (Claim 10), including such patients having an eGFR of 94.4 mL/min/1.73 m2 (Claim 12), preventing, protecting against or delaying the occurrence of chronic heart failure in such treated patients would be a natural result of such treatment, i.e., the claims encompass administering the same active agent to the same patient population(s) disclosed in the cited prior art.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of the references so as to administer empagliflozin to patients having or at risk of having acute or chronic heart failure, particularly diabetic patients having or at risk of having acute or chronic heart failure.  One would have been motivated to do so because the claimed use is expressly taught by the cited prior art as discussed supra.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

USP No. 7,723,309
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 7,723,309 in view of BROEDL ET AL. (US 2014/0303097 A1; Published Oct. 9, 2014), FERRANNINI ET AL. (Diabetes Care, 2013, vol. 36, pages 4015-4021), and TSUCHIHASHI-MAKAYA ET AL. (Circ. J., 2009, vol. 73, pages 1893-1900). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘309 patent anticipate the instant claims in so far as they encompass administering the claimed compound to treat, inter alia, diabetes and chronic heart failure, in patients.
The teachings of Broedl et al., Ferrannini et al., and Tsuchihashi-Makaya et al. are as discussed supra in the 35 U.S.C. 103 rejection and are herein incorporated by reference in their entirety.
It would have been prima facie obvious to one of ordinary skill in the art to administer empagliflozin to diabetic patients having chronic heart failure in the methods of the ‘309 patent in view of the combined teachings of Broedl et al., Ferrannini et al., and Tsuchihashi-Makaya et al. for the same reasons discussed supra in the 35 U.S.C. 103 rejection, which reasons are herein incorporated by reference in their entirety.



USP No. 8,551,957
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 8,551,957 in view of BROEDL ET AL. (US 2014/0303097 A1; Published Oct. 9, 2014), FERRANNINI ET AL. (Diabetes Care, 2013, vol. 36, pages 4015-4021), and TSUCHIHASHI-MAKAYA ET AL. (Circ. J., 2009, vol. 73, pages 1893-1900). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘957 patent anticipate the instant claims in so far as the instant claims encompass embodiments wherein the claimed compound is administered to a patient having diabetes.
The teachings of Broedl et al., Ferrannini et al., and Tsuchihashi-Makaya et al. are as discussed supra in the 35 U.S.C. 103 rejection and are herein incorporated by reference in their entirety.
It would have been prima facie obvious to one of ordinary skill in the art to administer empagliflozin to diabetic patients having chronic heart failure in the methods of the ‘957 patent in view of the combined teachings of Broedl et al., Ferrannini et al., and Tsuchihashi-Makaya et al. for the same reasons discussed supra in the 35 U.S.C. 103 rejection, which reasons are herein incorporated by reference in their entirety.

USP No. 9,192,617
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,192,617 in view of BROEDL ET AL. (US 2014/0303097 A1; Published Oct. 9, 2014), FERRANNINI ET AL. (Diabetes Care, 2013, vol. 36, pages 4015-4021), and TSUCHIHASHI-MAKAYA ET AL. (Circ. J., 2009, vol. 73, pages 1893-1900). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘617 patent anticipate the instant claims in so far as the instant claims encompass embodiments wherein the claimed compound is administered to a patient having diabetes.
The teachings of Broedl et al., Ferrannini et al., and Tsuchihashi-Makaya et al. are as discussed supra in the 35 U.S.C. 103 rejection and are herein incorporated by reference in their entirety.
It would have been prima facie obvious to one of ordinary skill in the art to administer empagliflozin to diabetic patients having chronic heart failure in the methods of the ‘617 patent in view of the combined teachings of Broedl et al., Ferrannini et al., and Tsuchihashi-Makaya et al. for the same reasons discussed supra in the 35 U.S.C. 103 rejection, which reasons are herein incorporated by reference in their entirety.

U.S. Patent No. 9,949,997
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,949,997 in view of BROEDL ET AL. (US 2014/0303097 A1; Published Oct. 9, 2014), FERRANNINI ET AL. (Diabetes Care, 2013, vol. 36, pages 4015-4021), and TSUCHIHASHI-MAKAYA ET AL. (Circ. J., 2009, vol. 73, pages 1893-1900). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘997 patent anticipate instant Claims 1, 3-4, 8-10, and 12-13 in so far as the instant claims encompass embodiments wherein empagliflozin is administered to patients having type 2 diabetes mellitus (Claim 10), which patients are also recited in the ‘997 patent claims.
As to Claims 2, 5-7, and 14-15, the teachings of Broedl et al., Ferrannini et al., and Tsuchihashi-Makaya et al. are as discussed supra in the 35 U.S.C. 103 rejection and are herein incorporated by reference in their entirety.
It would have been prima facie obvious to one of ordinary skill in the art to administer empagliflozin to diabetic patients also having chronic heart failure in the methods of the ‘998 patent in view of the combined teachings of Broedl et al., Ferrannini et al., and Tsuchihashi-Makaya et al. for the same reasons discussed supra in the 35 U.S.C. 103 rejection, which reasons are herein incorporated by reference in their entirety.

U.S. Patent No. 9,949,998
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,949,998 in view of BROEDL ET AL. (US 2014/0303097 A1; Published Oct. 9, 2014), FERRANNINI ET AL. (Diabetes Care, 2013, vol. 36, pages 4015-4021), and TSUCHIHASHI-MAKAYA ET AL. (Circ. J., 2009, vol. 73, pages 1893-1900). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘998 patent anticipate instant Claims 1, 3-4, 8-10, and 12-13 in so far as the instant claims encompass embodiments wherein empagliflozin is administered to patients having an eGFR equal to or greater than, inter alia, 45 mL/min/1.73m2, thus falling within the scope of the patients recited in the ‘998 patent.  The instant claims also encompass administration of  empagliflozin to patients with type 2 diabetes mellitus (Claim 10), which patients are also recited in the ‘998 patent claims.
As to Claims 2, 5-7, and 14-15, the teachings of Broedl et al., Ferrannini et al., and Tsuchihashi-Makaya et al. are as discussed supra in the 35 U.S.C. 103 rejection and are herein incorporated by reference in their entirety.
It would have been prima facie obvious to one of ordinary skill in the art to administer empagliflozin to diabetic patients also having chronic heart failure in the methods of the ‘998 patent in view of the combined teachings of Broedl et al., Ferrannini et al., and Tsuchihashi-Makaya et al. for the same reasons discussed supra in the 35 U.S.C. 103 rejection, which reasons are herein incorporated by reference in their entirety.

U.S. Patent No. 10,258,637
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,258,637 in view of BROEDL ET AL. (US 2014/0303097 A1; Published Oct. 9, 2014), FERRANNINI ET AL. (Diabetes Care, 2013, vol. 36, pages 4015-4021), and TSUCHIHASHI-MAKAYA ET AL. (Circ. J., 2009, vol. 73, pages 1893-1900). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘637 patent anticipate instant Claims 1, 3-4, 8-10, and 12-15 in so far as the instant claims encompass embodiments wherein empagliflozin is administered to patients having an eGFR equal to or greater than, inter alia, 45 mL/min/1.73m2, thus falling within the scope of the patients recited in the ‘637 patent (see Claim 12).  The instant claims also encompass administration of  empagliflozin to patients with type 2 diabetes mellitus (Claim 10), which patients are also recited in the ‘637 patent claims.
As to Claims 2 and 5-7, the teachings of Broedl et al., Ferrannini et al., and Tsuchihashi-Makaya et al. are as discussed supra in the 35 U.S.C. 103 rejection and are herein incorporated by reference in their entirety.
It would have been prima facie obvious to one of ordinary skill in the art to administer empagliflozin to diabetic patients also having chronic heart failure in the methods of the ‘637 patent in view of the combined teachings of Broedl et al., Ferrannini et al., and Tsuchihashi-Makaya et al. for the same reasons discussed supra in the 35 U.S.C. 103 rejection, which reasons are herein incorporated by reference in their entirety.

U.S. Patent No. 10,406,172
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,406,172 in view of BROEDL ET AL. (US 2014/0303097 A1; Published Oct. 9, 2014), FERRANNINI ET AL. (Diabetes Care, 2013, vol. 36, pages 4015-4021), and TSUCHIHASHI-MAKAYA ET AL. (Circ. J., 2009, vol. 73, pages 1893-1900). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘172 patent anticipate instant Claims 1, 3-4, 8-10, and 12-15 in so far as the instant claims encompass embodiments wherein empagliflozin is administered to patients having type 2 diabetes mellitus (Claim 10), which patients are also recited in the ‘172 patent claims, including for the intended purpose of preventing, slowing the progression of, delaying or treating, inter alia, “heart failure” (Claim 20 of the ‘172 patent). 
As to Claims 2 and 5-7, the teachings of Broedl et al., Ferrannini et al., and Tsuchihashi-Makaya et al. are as discussed supra in the 35 U.S.C. 103 rejection and are herein incorporated by reference in their entirety.
It would have been prima facie obvious to one of ordinary skill in the art to administer empagliflozin to diabetic patients also having chronic heart failure in the methods of the ‘172 patent in view of the combined teachings of Broedl et al., Ferrannini et al., and Tsuchihashi-Makaya et al. for the same reasons discussed supra in the 35 U.S.C. 103 rejection, which reasons are herein incorporated by reference in their entirety.

U.S. Patent No. 11,090,323
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 11,090,323 in view of BROEDL ET AL. (US 2014/0303097 A1; Published Oct. 9, 2014), FERRANNINI ET AL. (Diabetes Care, 2013, vol. 36, pages 4015-4021), and TSUCHIHASHI-MAKAYA ET AL. (Circ. J., 2009, vol. 73, pages 1893-1900). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘323 patent anticipate instant Claims 1, 3-4, 8-9, and 12-15 in so far as the instant claims encompass embodiments wherein empagliflozin is administered to patients having an eGFR equal to or greater than, inter alia, 45 mL/min/1.73m2, thus falling within the scope of the patients recited in the ‘637 patent (see Claim 12).  The instant claims also encompass administration of  empagliflozin to patients with type 2 diabetes mellitus (Claim 10), which patients are also recited in the ‘323 patent claims.
As to Claims 2 and 5-7, the teachings of Broedl et al., Ferrannini et al., and Tsuchihashi-Makaya et al. are as discussed supra in the 35 U.S.C. 103 rejection and are herein incorporated by reference in their entirety.
It would have been prima facie obvious to one of ordinary skill in the art to administer empagliflozin to diabetic patients also having chronic heart failure in the methods of the ‘323 patent in view of the combined teachings of Broedl et al., Ferrannini et al., and Tsuchihashi-Makaya et al. for the same reasons discussed supra in the 35 U.S.C. 103 rejection, which reasons are herein incorporated by reference in their entirety.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ZINMAN ET AL. (N. Eng. J. Med., 2015, vol. 373, pages 2117-2128) was published September 17, 2015 and is therefore prior art under 35 U.S.C. 102(a)(1).  Pursuant with 35 U.S.C. 102(b)(1)(A), Zinman et al. is excepted as prior art under 35 U.S.C. 102(a)(1) as being a disclosure by the inventor or joint inventor (Uli C. Broedl) 1 year or less before the effective filing date of the claimed invention (March 16, 2016).

Conclusion
Claims 1-15 are rejected.
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038



    
        
            
        
            
        
            
    

    
        1 Congestive heart failure is also known in the art as “chronic heart failure”.